DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is responsive to communication filed on 09/19/2022. Claim(s) 1-20 were previously cancelled. Claim(s) 21, 22, 24-25, 29-31, 33-34, 37-38, 40 were amended. Claim(s) 21-40 are currently pending examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant filed amendment(s) to claims on 09/19/2022 to remedy the rejections(s). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2022 & 10/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-22, 24-26, 28-31, 33-35, 37-38, 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cao (US 2016/0364678 A1). 
Re Claim 21, 30 & 37, Cao teaches a computer-implemented method comprising: 
associating a plurality of transportation requests to generate a combined ride, (Cao; FIG. 1; Summary; A requests for a combined ride/ride share.) 
wherein each transportation request of the plurality of transportation requests corresponds to a different destination location; (Cao; FIG. 1-3; ¶ [0089]-[0094], [0104]-[0106]; Requests, different destinations.) 
sending, to a provider computing device, instructions to provide transportation for the plurality of transportation requests in the combined ride; (Cao; FIG. 1-7; ¶ [0046], [0071]-[0073], [0151]-[0154], [0240]; A provider device, sends instructions for transportation for requests and pools/rides.) 
determining, based on the different destination location of each transportation request, a sequence of destination locations for the combined ride; (Cao; FIG. 1-3; ¶ [0047]-[0067], [0089]-[0094]; The embodiment(s) detail a ride share/car pool operations that includes a sequence of destinations.)
generating, for the combined ride, a requestor information sequence that associates requestor information for each requestor participating in the combined ride with a corresponding destination location of the combined ride; and (Cao; FIG. 1-3; ¶ [0047]-[0067], [0089]-[0094]; The embodiment(s) detail a ride share/car pool operations that includes a sequence of destinations.)
causing a provider communication device to display the requestor information sequence during the combined ride by displaying the requestor information of a next requestor of the combined ride to be dropped off, wherein the provider communication device is a separate device from the provider computing device. (Cao; FIG. 1-17; ¶ [0046], [0071]-[0073], [0154]-[0164], [0257]-[0263]; A display, of a provider, that displays ride information, drop off information.) 

Re Claim 22, 31 & 38, Cao discloses the computer-implemented method of claim 21, wherein causing the provider communication device to display the requestor information sequence during the combined ride by displaying the requestor information of the next requestor of the combined ride to be dropped off comprises: 
determining a requestor that is associated with a next destination location from the sequence of destination locations; and (Cao; FIG. 1-3; ¶ [0047]-[0067], [0089]-[0094]; The embodiment(s) detail a ride share/car pool operations that includes a sequence of destinations.)
causing the provider communication device to display the requestor information of the requestor during the combined ride based on determining that the requestor is associated with the next destination location. (Cao; FIG. 1-3; ¶ [0047]-[0067], [0089]-[0094], [0154]-[0164]; The embodiment(s) detail a ride share/car pool operations that includes a sequence of destinations, in addition to displaying the routes/path of various destinations.) 

Re Claim 24, 33 & 40, Cao discloses the computer-implemented method of claim 22, further comprising determining an occurrence of an event corresponding to the next destination location, the occurrence of the event comprising one of arriving at the next destination location, traveling within a threshold distance of the next destination location, or completing a drop-off at a destination location that precedes the next destination location within the sequence of destination locations, 
wherein causing the provider communication device to display the requestor information of the requestor during the combined ride comprises causing the provider communication device to display the requestor information based on the occurrence of the event. (Cao; FIG. 1-17; ¶ [0046]-[0047], [0089], [0151]-[0164], [0257]; The embodiment(s) detail a provider device that display sequence of destinations, drop offs and a route.) 

Re Claim 25 & 34, Cao discloses the computer-implemented method of claim 22, wherein causing the provider communication device to display the requestor information of the requestor during the combined ride comprises causing the provider communication device to display an animation that includes the requestor information. (Cao; FIG. 1-17; ¶ [0046], [0071]-[0073], [0154]-[0164], [0257]-[0263]; A display, of a provider, that displays ride information, drop off information.)   

Re Claim 26 & 35, Cao discloses the computer-implemented method of claim 21, further comprising determining a navigation route based on the different destination location of each transportation request, wherein determining, based on the different destination location of each transportation request, the sequence of destination locations for the combined ride comprises determining the sequence of destination locations using the navigation route. (Cao; FIG. 1-3; ¶ [0047]-[0067], [0089]-[0094], [0154]-[0164]; The embodiment(s) detail a ride share/car pool operations that includes a sequence of destinations, in addition to displaying the routes/path of various destinations.) 

Re Claim 28, Cao discloses the computer-implemented method of claim 21, wherein causing the provider communication device to display the requestor information sequence during the combined ride comprises causing the provider communication device to display customized requestor information received via at least one requestor computing device associated with the plurality of transportation requests. (Cao; FIG. 1-17; ¶ [0046], [0071]-[0073], [0154]-[0164], [0257]-[0263]; A display, of a provider, that displays ride information, drop off information.)   

Re Claim 29, Cao discloses the computer-implemented method of claim 21, wherein the requestor information for each requestor participating in the combined ride comprises at least one of a destination address, a profile picture, a pattern, or a color associated with each requestor. (Cao; FIG. 1-3; ¶ [0047]-[0067], [0089]-[0094]; The embodiment(s) detail a ride share/car pool operations that includes a sequence of destinations.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23, 32, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2016/0364678 A1) and further in view of Sweeney et al. (US 2015/0161564 A1). 
Re Claim 23, 32 & 29, Cao discloses the computer-implemented method of claim 22, yet does not explicitly suggest further comprising: determining that a drop-off of the requestor at the next destination location is complete; and causing the provider communication device to remove the requestor information from display based on determining that the drop-off is complete.  
However, in analogous art, Sweeney teaches further comprising: determining that a drop-off of the requestor at the next destination location is complete; 
and (Sweeney; FIG. 1; ¶ [0019], [0035]-[0040]; The embodiment(s) detail determining when a ride is complete.) 
causing the provider communication device to remove the requestor information from display based on determining that the drop-off is complete. (Sweeney; FIG. 1; ¶ [0019], [0035]-[0040]; Removing information after a ride is completed.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao in view of Sweeney to complete a ride for the reasons of processing transport requests. (Sweeney Abstract)

Claim(s) 27, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2016/0364678 A1)) and further in view of Doyle (US 2007/0179709 A1). 
Re Claim 27 & 36, Cao discloses the computer-implemented method of claim 26, yet it does not explicitly suggest wherein determining the navigation route based on the different destination location of each transportation request comprises: determining a plurality of navigation routes based on the different destination location of each transportation request; and selecting the navigation route from the plurality of navigation routes based on a measure of efficiency associated with each navigation route from the plurality of navigation routes.  
However, in analogous art, Doyle teaches wherein determining the navigation route based on the different destination location of each transportation request comprises: 
determining a plurality of navigation routes based on the different destination location of each transportation request; and (Doyle; FIG. 1; Background; The improving of efficiency based on location and destination data.) 
selecting the navigation route from the plurality of navigation routes based on a measure of efficiency associated with each navigation route from the plurality of navigation routes. (Doyle; FIG. 1; Background; The improving of efficiency based on location and destination data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao in view of Doyle to improve efficiency for the reasons of determine routes based on location destination data. (Doyle Abstract) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443